Exhibit 10(v)

GE Supplementary
Pension Plan
(Effective July 1, 2000)

 

Section I.
Eligible Employees

Each Employee who is assigned to the GE Executive or higher Career Band (or a
position of equivalent responsibility as determined by the Pension Board), who
has five or more years of Pension Qualification Service and who is a participant
in the GE Pension Plan shall be eligible to participate, and shall participate,
in this Supplementary Pension Plan to the extent of the benefits provided
herein, provided that:

> (a) the foregoing shall not apply to an Employee of a Company other than
> General Electric Company which has not agreed to bear the cost of this Plan
> with respect to its Employees, and
> 
> (b) except as provided in Section V, an Employee who retires under the
> optional retirement provisions of the GE Pension Plan before the first day of
> the month following attainment of age 60, or an Employee who leaves the
> Service of the Company before attainment of age 60, shall not be eligible for
> a Supplementary Pension under this Plan.

An employee of any other company who participates in the GE Pension Plan, though
the employing company does not participate in the GE Pension Plan, shall be
eligible for benefits under this Plan, provided that such employee meets the job
position requirement specified above, and the employee's participation in the
Supplementary Pension Plan is accepted by the Pension Board.

An Employee who was eligible to participate in this Plan by virtue of his
assigned position level or position of equivalent responsibility throughout any
consecutive three years of the fifteen year period ending on the last day of the
month preceding his termination of Service date for retirement and who meets the
other requirements specified in this Section shall be eligible for the benefits
provided herein even though he does not meet the eligibility requirements on the
date his Service terminates.

Section II.
Definitions

(a) Annual Estimated Social Security Benefit - The Annual Estimated Social
Security Benefit shall mean the annual equivalent of the maximum possible
Primary Insurance Amount payable, after reduction for early retirement, as an
old-age benefit to an employee who retired at age 62 on January 1st of the
calendar year in which occurred the Employee's actual date of retirement or
death, whichever is earlier. Such Annual Estimated Social Security Benefit shall
be determined by the Company in accordance with the Federal Social Security Act
in effect at the end of the calendar year immediately preceding such January
1st.

For determinations which become effective on or after January 1, 1978, if an
Employee has less than 35 years of Pension Benefit Service, the Annual Estimated
Social Security Benefit shall be the amount determined under the first paragraph
of this definition hereof multiplied by a factor, the numerator of which shall
be the number of years of the Employee's Pension Benefit Service to his date of
retirement or death, whichever is earlier, and the denominator of which shall be
35.

The Annual Estimated Social Security Benefit as so determined shall be adjusted
to include any social security, severance or similar benefit provided under
foreign law or regulation as the Pension Board may prescribe.

(b) Annual Pension Payable under the GE Pension Plan - The Annual Pension
Payable under the GE Pension Plan shall mean the sum of (1) the total annual
past service annuity, future service annuity and Personal Pension Account
Annuity deemed to be credited to the Employee as of his date of retirement or
death, whichever is earlier, plus any additional annual amount required to
provide the minimum pension under the GE Pension Plan and (2) any annual pension
(or the annual pension equivalent of other forms of payment) payable under any
other pension plan, policy, contract, or government program attributable to
periods for which Pension Benefit Service is granted by the Chairman of the
Board or the Pension Board or is credited by the GE Pension Plan provided the
Pension Board determines such annual pension shall be deductible from the
benefit payable under this Plan. All such amounts shall be determined before
application of any reduction factors for optional or disability retirement, for
election of any optional form of Pension at retirement, a qualified domestic
relations order(s), if any, or in connection with any other adjustment made
pursuant to the GE Pension Plan or any other pension plan.

For the purposes of this paragraph, the Employee's Annual Pension Payable under
the GE Pension Plan shall include the Personal Pension Account Annuity deemed
payable to the Employee or the Employee's spouse on the date of the Employee's
retirement or death as the case may be, regardless of whether such annuity
commenced on such date.

(c) Annual Retirement Income - For Employees who retire on or after July 1,
1988, or who die in active Service on or after such date, an Employee's Annual
Retirement Income shall mean the amount determined by multiplying 1.75% of the
Employee's Average Annual Compensation by the number of years of Pension Benefit
Service completed by the Employee at the date of his retirement or death,
whichever is earlier.

> (d) Average Annual Compensation

- Average Annual Compensation means one-third of the Employee's Compensation for
the highest 36 consecutive months during the last 120 completed months before
his date of retirement or death, whichever is earlier. In computing an
Employee's Average Annual Compensation, his normal straight-time earnings shall
be substituted for his actual Compensation for any month in which such normal
straight-time earnings are greater. The Pension Board shall specify the basis
for determining any Employee's Compensation for any portion of the 120 completed
months used to compute the Employee's Average Annual Compensation during which
the Employee was not employed by an Employer participating in this Plan.



(e) Compensation - For periods after December 31, 1969 "Compensation" for the
purposes of this Plan shall mean with respect to the period in question salary
(including any deferred salary approved by the Pension Board as compensation for
purposes of this Plan) plus:

> (1) for persons then eligible for Incentive Compensation, the total amount of
> any Incentive Compensation earned except to the extent such Incentive
> Compensation is excluded by the Board of Directors or a committee thereof;
> 
> (2) for persons who would then have been eligible for Incentive Compensation
> if they had not been participants in a Sales Commission Plan or other variable
> compensation plan, the total amount of sales commissions (or other variable
> compensation earned);
> 
> (3) for all other persons, the sales commissions and other variable
> compensation earned by them but only to the extent such earnings were then
> included under the GE Pension Plan;

plus any amounts (other than salary and those mentioned in clauses (1) through
(3) above) which were then included as Compensation under the GE Pension Plan
except any amounts which the Pension Board may exclude from the computation of
"Compensation" and subject to the powers of the Committee under Section IX
hereof.

For periods before January 1, 1970, "Compensation" for the purposes of this Plan
has the same meaning as under the GE Pension Plan applying the rules in effect
during such periods.

The definition set forth in this paragraph (e) shall apply to the calculation of
any and all Supplementary Pension benefits payable on and after January 1, 1976.
All such payments made prior to January 1, 1976 shall be determined in
accordance with the terms of the Plan in effect prior to such date.

(f) Officers - Officers shall mean the Chairman of the Board, the Vice Chairmen,
the President, the Vice Presidents, Officer Equivalents and such other Employees
as the Committee referred to in Section IX hereof may designate.

(g) Pension Benefit Service - Pension Benefit Service shall have the same
meaning herein as in the GE Pension Plan except that for periods before January
1, 1976 the term Credited Service as a full-time Employee shall also include all
Service credited under the GE Pension Plan to such Employee for any period
during which he was a full-time Employee for purposes of such GE Pension Plan.

Pension Benefit Service shall also include:

> (1) any period of Service with the Company or an Affiliate as the Pension
> Board may otherwise provide by rules and regulations issued with respect to
> this Plan, and,
> 
> (2) any period of service with another employer as may be approved from time
> to time by the Chairman of the Board but only to the extent that any
> conditions specified in such approval have been met.

(h) Pension Qualification Service

- Pension Qualification Service shall have the same meaning herein as in the GE
Pension Plan except that for periods before January 1, 1976 the term Credited
Service used in determining such Pension Qualification Service shall mean only
Service for which an Employee is credited with a past service annuity or a
future service annuity under the GE Pension Plan (plus his first year of Service
where such year is recognized as additional Credited Service under that Plan),
except as the Pension Board may otherwise provide by rules and regulations
issued with respect to this Plan.



All other terms used in this Plan which are defined in the GE Pension Plan shall
have the same meanings herein as therein, unless otherwise expressly provided in
this Plan.

Section III.
Amount of Supplementary Pension at or After Normal Retirement

(a) The annual Supplementary Pension payable to an eligible Employee who retires
on or after his normal retirement date under the GE Pension Plan shall be equal
to the excess, if any, of the Employee's Annual Retirement Income, over the sum
of:

> (1) the Employee's Annual Pension Payable under the GE Pension Plan;
> 
> (2) 1/2 of the Employee's Annual Estimated Social Security Benefit;

(3) the Employee's annual excess benefit, if any, payable under the GE Excess
Benefit Plan; and

(4) The Employee's annual benefit, if any, payable under the GE Executive
Special Early Retirement Option and Plant Closing Retirement Option Plan.

Such Supplementary Pension shall be subject to the limitations specified in
Section IX.

(b) The Supplementary Pension of an Employee who continues in the Service of the
Company or an Affiliate after his normal retirement date shall not commence
before his actual retirement date following termination of Service, regardless
of whether such Employee has attained age 70-1/2 and commenced receiving his
pension under the GE Pension Plan.

Section IV.
Amount of Supplementary Pension at Optional or Disability Retirement

(a) The annual Supplementary Pension payable to an eligible Employee who,
following attainment of age 60, retires on an optional retirement date under
Section V.1. of the GE Pension Plan shall be computed in the manner provided by
Section III(a) (for an Employee retiring on his normal retirement date) but
taking into account only Pension Benefit Service and Average Annual Compensation
to the actual date of optional retirement. Such Supplementary Pension shall be
subject to the limitations specified in Section IX.

(b) The annual Supplementary Pension payable to an eligible Employee who retires
on a Disability Pension under Section VII of the GE Pension Plan shall first be
computed in the manner provided by Section III(a) (for an Employee retiring on
his normal retirement date) taking into account only Pension Benefit Service and
Average Annual Compensation to the actual date of disability retirement but in
the case of an eligible Employee whose date of retirement precedes the first day
of the month following his attainment of age 60, such Supplementary Pension
shall then be reduced using the reduction factor specified under Section VII.3.
of the GE Pension Plan. Such Supplementary Pension shall be subject to the
limitations specified in Section IX.

If the Disability Pension payable to the Employee under the GE Pension Plan is
discontinued thereunder as a result of the cessation of the Employee's
disability prior to the attainment of age 60 or otherwise, the Supplementary
Pension provided under this Section IV shall also be discontinued.

Section V.
Special Benefit Protection for Certain Employees

(a) A former Employee whose Service with the Company is terminated on or after
June 27, 1988 and after completion of 25 or more years of Pension Qualification
Service who does not withdraw his contributions from the GE Pension Plan before
retirement and who meets one of the following conditions shall be eligible for a
Supplementary Pension under this Plan commencing upon his retirement under the
GE Pension Plan following attainment of age 60:

> (1) The Employee's Service is terminated because of a Plant Closing.

(2) The Employee's Service is terminated for transfer to a successor employer.
The conditions of this paragraph (2) shall not be satisfied, however, if the
transferred Employee retires under the GE Pension Plan before July 1, 2000 and
prior to the later of (A) his termination of service with the successor employer
and (B) the first of the month following attainment of age 60.

(3) The Employee's Service terminated after one year on layoff with protected
service.

Effective July 1, 1994 and regardless of whether the Employee terminated Service
on, before or after such date, for purposes of this Section V(a) and any other
provision of this Plan, a former Employee will be deemed to have withdrawn his
contributions from the GE Pension Plan at such time the payment of benefits
attributable to such contributions commences, regardless of whether such
contributions are paid in the form of a lump sum or an annuity.

(b) In determining the Supplementary Pension, if any, for Employees who meet the
conditions in Section V(a), the Average Annual Compensation shall be based on
the last 120 completed months before his Service termination date and the Annual
Estimated Social Security Benefit shall be determined as though the employee's
retirement date was the date of termination.

Section VI.
Survivor Benefits

If a survivor benefit applies with respect to the past and future service
annuity portion of an Employee's pension under the GE Pension Plan, such
survivor benefit shall automatically apply to any Supplementary Pension for
which he may be eligible under this Plan. His Supplementary Pension shall be
adjusted and paid in the same manner as such pension payable under the GE
Pension Plan is adjusted and paid on account of such survivor benefit.

Section VII.
Payments Upon Death

If an eligible Employee dies in active Service, or following retirement on a
Supplementary Pension, or if a former Employee entitled to a Supplementary
Pension pursuant to Section V dies prior to such retirement, and a death benefit
(other than a return of Employee contributions with interest including an
Employee's Personal and Voluntary Pension Accounts) is payable to the
beneficiary or Surviving Spouse of such Employee under the GE Pension Plan, a
death benefit shall also be payable to the beneficiary or Surviving Spouse under
this Supplementary Pension Plan. Any such death benefit payable under this Plan
shall be computed and paid in the same manner as the death benefit payable under
the GE Pension Plan but shall be based on the Supplementary Pension payable
under this Plan.

Section VIII.
Employees Retired Before July 1, 1973

[Reserved-See Section VIII of this Plan prior to this restatement.]

Section IX.
Limitation on Benefits

> (a) Notwithstanding any provision of this Plan to the contrary, if the sum of:

(1) the Supplementary Pension (before application of any reduction factor for
disability retirement or a survivor benefit) otherwise payable to an Employee
hereunder;

(2) the Employee's Annual Pension Payable under the GE Pension Plan;

(3) 100% of the Annual Estimated Social Security Benefit but before any
adjustment for less than 35 years of Pension Benefit Service;

(4) the Employee's annual excess benefit, if any, payable under the GE Excess
Benefit Plan; and

(5) The Employee's annual benefit, if any, payable under the GE Executive
Special Early Retirement Option and Plant Closing Retirement Option Plan;

exceeds 60% of his Average Annual Compensation, such Supplementary Pension shall
be reduced by the amount of the excess.

(b) Notwithstanding any provision in this Plan to the contrary, the amount of
Supplementary Pension and any death or survivor benefit payable to or on behalf
of any Employee who is or was an Officer shall be determined in accordance with
such general rules and regulations as may be adopted by a Committee appointed by
the Board of Directors for such purpose, subject to the limitation that any such
Supplementary Pension or death benefit may not exceed the amount which would be
payable hereunder in the absence of such rules and regulations.

Section X
Payment of benefits

(a) Payment of Supplementary Pensions provided for herein shall be in the same
form as distribution is made pursuant to the Participant's election under the GE
Pension Plan. Consistent with the foregoing, Supplementary Pensions shall be
payable in monthly installments, each equal to 1/12th of the annual amount
determined under the applicable Section. In addition, the provisions of the GE
Pension Plan with respect to the following shall apply to amounts payable under
this Plan:

(1) The dates of first and last payment of any Pension.

> (2) Treatment of amounts payable to a missing person.
> 
> In no event shall the accelerated payment option of Section XI.4.b.(iii) of
> the GE Pension Plan apply with respect to this Plan.

(b) If an Employee's Pension under the GE Pension Plan is suspended for any
month in accordance with the re-employment provisions of that Plan (or would be
suspended if he had such a Pension), the Employee's Supplementary Pension for
that month shall be suspended under this Plan. In addition, the re-employment
provisions of the GE Pension Plan with respect to the computation of benefits
payable upon retirement at the end of the period of re-employment shall apply to
amounts payable under this Plan.

(c) An Employee's beneficiary for the purposes of this Plan shall be the
beneficiary designated by him under the GE Pension Plan, except in those
instances where a separate beneficiary designation is in effect under this Plan.
The provisions of the GE Pension Plan with respect to the designation or
selection of a beneficiary shall apply to the designation or selection of a
beneficiary under this Plan, except that the requirement of the Spouse's Consent
to the designation or selection of a beneficiary by the Employee shall not
apply.

Section XI.
Administration

(a) This Plan shall be administered by the Pension Board, which shall have
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and decide or resolve in its
sole and absolute discretion any and all questions or claims, including
interpretations of this Plan, as may arise in connection with this Plan.

(b) In the administration of this Plan, the Pension Board may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may from time to time consult with counsel who may also serve as counsel
to the Company.

(c) The decision or action of the Pension Board in respect of any question
arising out of or in connection with the administration, interpretation and
application of this Plan and the rules and regulations hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan or
making any claim hereunder.

Section XII.
Termination, Suspension or Amendment

The Board of Directors may, in its sole discretion, terminate, suspend or amend
this Plan at any time or from time to time, in whole or in part. However, no
such termination, suspension or amendment shall adversely affect (a) the
benefits of any Employee who retired under the Plan prior to the date of such
termination, suspension or amendment or (b) the right of any then current
Employee to receive upon retirement, or of his or her Surviving Spouse or
beneficiary to receive upon such Employee's death, the amount as a Supplementary
Pension or death benefit, as the case may be, to which such person would have
been entitled under this Plan computed to the date of such termination,
suspension or amendment, taking into account the Employee's Pension Benefit
Service and Average Annual Compensation calculated as of the date of such
termination, suspension or amendment.

Section XIII.
Adjustments in Supplementary Pension Following Retirement

(a) Effective January 1, 1975, the amount of Supplementary Pension then payable
to any Employee who retired before January 1, 1975 shall be reduced by the
amount of any increase which becomes effective January 1, 1975 in the Pension
payable under the GE Pension Plan to such Employee.

(b) If the Pension payable under the GE Pension Plan to any Employee is
increased following his retirement which increase becomes effective after
January 1, 1975, the amount of the Supplementary Pension thereafter payable to
such Employee under this Supplementary Pension Plan shall be determined by the
Board of Directors.

(c) Effective November 1, 1977, if the benefit payable to a pensioner or
Surviving Spouse under the GE Pension Plan is increased in accordance with
paragraphs 25 (a), (b) or (c) of Section XIV of that Plan, the Supplementary
Pension or death benefit, if any, payable under this Plan to such pensioner or
Surviving Spouse on and after November 1, 1977 shall be increased by the same
percentage. Any such increase shall not be reduced by the percentage limitations
specified in Section IX.

(d) Effective May 1, 1979, if the benefit payable to a pensioner or Surviving
Spouse under the GE Pension Plan is increased by a percentage in accordance with
paragraphs 26 (a), (b) or (c) of Section XIV of that Plan, or would have been
increased by a percentage in accordance with such paragraphs except for the fact
that such pensioner or Surviving Spouse received a lump-sum settlement under the
GE Pension Plan, the Supplementary Pension or death benefit, if any, payable
under this Plan to such pensioner or Surviving Spouse on and after May 1, 1979
shall be increased by the same percentage. Any such increase shall not be
reduced by the percentage limitations specified in Section IX.

(e) If the Pension benefit or Service credits under the GE Pension Plan are
increased for a retired employee in accordance with paragraph 27 or 28 of
Section XIV of that Plan, or in accordance with the opportunity made available
under that Plan effective January 1, 1980 to make up Employee contributions plus
interest for periods during which the Employee was otherwise eligible but failed
to participate because of late enrollment or voluntary suspension, the
Supplementary Pension payable to the Employee under this Plan shall be
recalculated to take any such increase into account. For this purpose, Section
III of this Plan as amended effective July 1, 1979 shall apply. Any change in
the Employee's Supplementary Pension shall take effect on the same date as the
corresponding change under the GE Pension Plan.

(f) Effective February 1, 1981, if the benefit payable to a pensioner or
Surviving Spouse under the GE Pension Plan is increased by a percentage in
accordance with paragraphs 29 (a), (b) or (c) of Section XIV of that Plan, or
would have been increased by a percentage in accordance with such paragraphs
except for the fact that such pensioner or Surviving Spouse received a lump sum
settlement under the GE Pension Plan, the Supplementary Pension or death
benefit, if any, payable under this Plan to such pensioner or Surviving Spouse
on and after February 1, 1981 shall be increased by the same percentage. Any
such increase shall not be reduced by the percentage limitations specified in
Section IX.

(g) Effective January 1, 1983, if the benefit payable to a pensioner under the
GE Pension Plan is increased in accordance with paragraph 30 of Section XIV of
that Plan, the Supplementary Pension payable to the pensioner under this Plan
shall be recalculated to take any such increase into account. Any change in the
Supplementary Pension shall take effect on the same date as the corresponding
change under the GE Pension Plan.

(h) Effective December 1, 1984, if the benefit payable to a pensioner or
Surviving Spouse under the GE Pension Plan is increased by a percentage in
accordance with paragraph 32 (a), (b) or (c) of Section XIV of that Plan, or
would have been increased by a percentage in accordance with such paragraphs
except for the fact that such pensioner or Surviving Spouse received a lump-sum
settlement under the GE Pension Plan, the Supplementary Pension or death
benefit, if any, payable under this Plan to such pensioner or Surviving Spouse
on and after December 1, 1984, shall be increased by the same percentage. Any
such increase shall not be reduced by the percentage limitations specified in
Section IX.

(i) Effective July 1, 1985, if the benefit payable to a pensioner under the GE
Pension Plan is increased in accordance with paragraph 34 of Section XIV of that
Plan, the Supplementary Pension payable to the pensioner under this Plan shall
be recalculated to take any such increase into account. Any change in the
Supplementary Pension shall take effect on the same date as the corresponding
change under the GE Pension Plan.

(j) Effective January 1, 1988, if the benefit payable to a pensioner or
Surviving Spouse under the GE Pension Plan is increased by a percentage in
accordance with paragraph 35 of Section XIV of that Plan, or would have been
increased by a percentage in accordance with such paragraph except for the fact
that such pensioner or Surviving Spouse received a lump sum settlement under the
GE Pension Plan, the Supplementary Pension or death benefit, if any, payable
under this Plan to such pensioner or Surviving Spouse on and after January 1,
1988 shall be increased by the same percentage. Any such increase shall not be
reduced by the percentage limitations specified in Section IX.

(k) Effective July 1, 1988, if the benefit payable to a pensioner under the GE
Pension Plan or the GE Excess Benefit Plan is increased as a result of paragraph
36 of Section XIV of the GE Pension Plan, the Supplementary Pension payable to
the pensioner under this Plan shall be recalculated to take any such increase
into account. Any change in the Supplementary Pension shall take effect on the
same date as the corresponding increase under the GE Pension Plan or GE Excess
Benefit Plan.

(l) Effective July 1, 1991, if the benefit payable to a pensioner or Surviving
Spouse under the GE Pension Plan is increased by a percentage in accordance with
paragraph 37 of Section XIV of that Plan, or would have been increased by a
percentage in accordance with such paragraph except for the fact that such
pensioner or Surviving Spouse received a lump sum settlement under the GE
Pension Plan, the Supplementary Pension or death benefit, if any, payable under
this Plan to such pensioner or Surviving Spouse on and after January 1, 1991
shall be increased by the same percentage. Any such increase shall not be
reduced by the percentage limitations specified in Section IX.

> (m) Effective December 1, 1991, if the benefit payable to a pensioner under
> the GE Pension Plan, the GE Excess Benefit Plan or GE Executive Special Early
> Retirement Option and Plant Closing Retirement Option Plan is increased as a
> result of paragraph 38 of Section XIV of the GE Pension Plan, the
> Supplementary Pension payable to the pensioner under this Plan shall be
> recalculated to take any such increase into account. Any change in the
> Supplementary Pension shall take effect on the same date as the corresponding
> increase under the GE Pension Plan, GE Excess Benefit Plan or GE Executive
> Special Early Retirement Option and Plant Closing Retirement Option Plan.
> 
> (n) Effective December 1, 1994, if the benefit payable to a pensioner under
> the GE Pension Plan, the GE Excess Benefit Plan or the GE Executive Special
> Early Retirement Option and Plant Closing Retirement Option Plan is increased
> as a result of paragraph 39 of Section XIV of the GE Pension Plan, the
> Supplementary Pension payable to the pensioner under this Plan shall be
> recalculated to take any such increase into account. Any change in the
> Supplementary Pension shall take effect on the same date as the corresponding
> increase under the GE Pension Plan, GE Excess Benefit Plan or GE Executive
> Special Early Retirement Option and Plant Closing Retirement Option Plan.
> 
> (o) Effective November 1, 1996, if the benefit payable under the GE Pension
> Plan or the GE Excess Benefit Plan is increased as a result of paragraph 47,
> 48 or 49 of Section XIV of the GE Pension Plan, said increase shall be
> disregarded for purposes of calculating the amount payable under this Plan.

(p) Effective December 1, 1997, if the benefit payable to a pensioner under the
GE Pension Plan, the GE Excess Benefit Plan or the GE Executive Special Early
Retirement Option and Plant Closing Retirement Option Plan is increased as a
result of paragraph 51 of Section XIV of the GE Pension Plan, the Supplementary
Pension payable to the pensioner under this Plan shall be recalculated to take
any such increase into account. Any change in the Supplementary Pension shall
take effect on the same date as the corresponding increase under the GE Pension
Plan, GE Excess Benefit Plan or GE Executive Special Early Retirement Option and
Plant Closing Retirement Option Plan.

> (q) Effective May 1, 2000, if the benefit payable under the GE Pension Plan or
> the GE Excess Benefit Plan is increased as a result of paragraph 54, 55 or 56
> of Section XIV of the GE Pension Plan, said increase shall be disregarded for
> purposes of calculating the amount payable under this Plan.

(r) Effective December 1, 2000, if the benefit payable to a pensioner under the
GE Pension Plan, the GE Excess Benefit Plan or the GE Executive Special Early
Retirement Option and Plant Closing Retirement Option Plan is increased as a
result of paragraph 58 of Section XIV of the GE Pension Plan, the Supplementary
Pension payable to the pensioner under this Plan shall be recalculated to take
any such increase into account. Any change in the Supplementary Pension shall
take effect on the same date as the corresponding increase under the GE Pension
Plan, GE Excess Benefit Plan or GE Executive Special Early Retirement Option and
Plant Closing Retirement Option Plan.

Section XIV.
General Conditions

(a) No interest of an Employee, retired employee (whether retired before or
after July 1, 1973), Surviving Spouse or beneficiary under this Plan and no
benefit payable hereunder shall be assigned as security for a loan, and any such
purported assignment shall be null, void and of no effect, nor shall any such
interest or any such benefit be subject in any manner, either voluntarily or
involuntarily, to anticipation, sale, transfer, assignment or encumbrance by or
through an Employee, retired employee, Surviving Spouse or beneficiary. If any
attempt is made to alienate, pledge or charge any such interest or any such
benefit for any debt, liabilities in tort or contract, or otherwise, of any
Employee, retired employee, Surviving Spouse, or beneficiary, contrary to the
prohibitions of the preceding sentence, then the Pension Board in its discretion
may suspend or forfeit the interests of such person and during the period of
such suspension, or in case of forfeiture, the Pension Board shall hold such
interest for the benefit of, or shall make the benefit payments to which such
person would otherwise be entitled to the designated beneficiary or to some
member of such Employee's, retired employee's, Surviving Spouse's or
beneficiary's family to be selected in the discretion of the Pension Board.
Similarly, in cases of misconduct, incapacity or disability, the Pension Board,
in its sole discretion, may make payments to some member of the family of any of
the foregoing to be selected by it or to whomsoever it may determine is best
fitted to receive or administer such payments.

(b) No Employee and no other person shall have any legal or equitable rights or
interest in this Plan that are not expressly granted in this Plan. Participation
in this Plan does not give any person any right to be retained in the Service of
his employer. The right and power of the Company to dismiss or discharge any
Employee is expressly reserved.

(c) Except to the extent that the same are governed by the Act, the law of the
State of New York shall govern the construction and administration of this Plan.

(d) The rights under this Plan of an Employee who leaves the Service of the
Company at any time and the rights of anyone entitled to receive any payments
under the Plan by reason of the death of such Employee, shall be governed by the
provisions of the Plan in effect on the date such Employee leaves the Service of
the Company, except as otherwise specifically provided in this Plan.